Citation Nr: 1541291	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cervical arthritis with neurological deficits.

2. Entitlement to service connection for thoracic arthritis with spasms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. It was last before the Board in May 2014, when the Board remanded it for further development. See May 2014 Board Decision.

The Veteran testified before the undersigned at a March 2014 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's cervical arthritis with neurological deficits was not caused or aggravated by any incident of active service.

2. The Veteran's thoracic arthritis with spasms was not caused or aggravated by any incident of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for cervical arthritis with neurological deficits are not met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. The criteria for service connection for thoracic arthritis with spasms are not met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

October 2008 and November 2008 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). In December 2009, the RO made a formal finding regarding the unavailability of the Veteran's STRs for his entire period of service. As a result of a May 2014 Remand, further attempts were made to obtain the remaining records. May 2014 Board Decision. In February 2015, the Texas National Guard determined it did not have the Veteran's records, other than his May 1974 pre-induction examination, which is of record. February 2015 Memorandum. The claims file contains the Veteran's PMRs, VA medical records (VAMRs), and Social Security Administration (SSA) Records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

As to the STRs that are unavailable, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the claims. In McLendon, the Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. As will be discussed further below, these criteria are not met. Accordingly, the Veteran's claims do not warrant an examination.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran claims he has cervical and thoracic arthritis due to an in-service injury. August 2008 Claim; September 2009 Substantive Appeal; May 2012 Statement (on VA Form 9); March 2014 Hearing Testimony, pp. 2-5. Although the Veteran has diagnoses of these disabilities, the preponderance of the competent evidence is against the question of connection to service. The appeal will therefore be denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for cervical and thoracic arthritis, and arthritis is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for cervical and thoracic arthritis may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran contends he was injured during basic training when he fell off the bleachers, lacerating his head and "causing traumatic impact" to his neck and thoracic spine. August 2008 Claim; September 2009 Substantive Appeal; May 2012 Statement (on VA Form 9); March 2014 Hearing Testimony, pp. 2-5. The Board presently accords the benefit of the doubt to the Veteran in finding credible his report that this incident occurred. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that a veteran is competent to report what he/she can observe and feel through the senses).

The medical evidence establishes that the Veteran has the disabilities in question. Therefore, the question is whether the evidence establishes a continuity of symptomatology between the Veteran's current cervical and thoracic arthritis and service or a nexus between his current arthritis and service.

The Veteran's May 1974 National Guard pre-induction Report of Medical Examination and Report of Medical History - so occurring after his separation from active duty - are of record. His Report of Medical Examination noted his neck and spine were normal, and he was found qualified for enlistment in the National Guard. May 1974 Report of Medical Examination. The Veteran did not indicate he had any arthritis; bone, joint or other deformity; or recurrent back pain at that time. May 1974 Report of Medical History. He also denied any injuries or illnesses related to his neck and back. Id.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The first evidence of record of treatment for cervical and thoracic arthritis is in October 2009, so approximately 37 years after service. October 2009 VAMRs. The Veteran testified he was told in 2004 while being treated for carpal tunnel syndrome that the problem was actually "in his neck." March 2014 Hearing Transcript, pp. 9. However, PMRs indicate he was diagnosed and treated for severe carpal tunnel syndrome and do not show an association with his neck. PMRs.

The Veteran's SSA records indicate that from May 1973 to July 2008, he worked as an aircraft and automotive laborer and mechanic, and later as a truck driver. SSA Records, pp. 6. He reported that his work over the years involved standing and walking for much of the day, and required lifting and carrying heavy objects throughout the day. Id. at pp. 7-12.

The probative evidence of record does not show that the Veteran's cervical and thoracic arthritis are related to service. Specifically, the evidence does not suggest that the Veteran's arthritis manifested in service or within a year of separation or is otherwise related to an in-service incident or disease.

While the Veteran reported injury in service, he denied any neck or back injuries or problems in May 1974, so only several years following his separation from active service. Moreover, his first treatment for neck and back problems was many years after service. The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of arthritis since service. Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

The Veteran's own statements in support of his claims have been considered, and he is competent to report neck and back pain as a symptom. However, given his May 1974 National Guard pre-induction physical examination noting no neck or back problems, he is not credible in his assertion of continuity of symptoms. Apart from the lack of continuity of symptoms, he is not medically trained to link his current neck and back disabilities to any incident of service.

For these reasons, the probative evidence of record weighs against service connection for cervical and thoracic arthritis, and the claims are denied.


ORDER

Service connection for cervical arthritis with neurological deficits is denied.

Service connection for thoracic arthritis with spasms is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


